Plaintiff in error was tried and convicted upon an information which charged that he "did unlawfully and willfully make a malt liquor to wit: Choctaw Beer in the amount of ten gallons, contrary" etc. The state's evidence was substantially as follows: Mart Miller testified that he was under-sheriff and went to Mr. McAlexander's residence with Ras Chance and found no one there, so they opened the door and went in and found two kegs; one of them full of Choctaw Beer; that he turned the faucet on the one that was full and let the gas out of it; that he did not know what Choctaw Beer is made out of; that some of it is intoxicating; that he did not drink any of this beer. That he heard the sheriff say he destroyed it. Ras Chance testified that he was a deputy sheriff and was with Mart Miller when they searched Mr. McAlexander's house and found the keg; that Choctaw Beer "is made out of copperas, yeast and something." That Mr. McAlexander told him he made Choctaw Beer and root beer. The defendant moved to direct a verdict of not guilty, which was overruled. We think the motion should have been sustained. The evidence is insufficient to show that the keg contained intoxicating liquor, or that the defendant had manufactured intoxicating liquor as charged. The judgment of conviction is therefore reversed. *Page 686